PER CURIAM.
We treat the motion for summary reversal filed by the appellee, United States Fidelity and Guaranty, as a confession of error and, upon the authority of VanBibber v. Hartford Accident and Indemnity Company, 439 So.2d 880 (Fla.1983); Kaminsky v. Travelers Indemnity Company, 443 So.2d 206 (Fla. 3d DCA 1983); Geller v. Kent Insurance Company, 442 So.2d 1034 (Fla. 3d DCA 1983) and Randel v. General Insurance Company, 439 So.2d 986, 987 (Fla. 3d DCA 1983), reverse the order under review and remand the cause to the trial court with directions to reinstate the *572appellee as a party defendant on the appellant’s crossclaim.
Reversed and remanded with directions.